Citation Nr: 1223713	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  08-32 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction for the disability rating for grade 2/4 reflux esophagitis, hiatal hernia, and gastritis, previously diagnosed as peptic ulcer disease, from 60 percent to 30 percent, effective from November 1, 2007, was proper.

2.  Entitlement to an increased disability rating for grade 2/4 reflux esophagitis, hiatal hernia, and gastritis, previously diagnosed as peptic ulcer disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal originally from an August 2007 determination by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2007, a statement of the case was issued in September 2008, and a substantive appeal was received in October 2008. 

The Veteran requested a Board hearing, which was eventually scheduled for August 2010.  However, the Veteran failed to appear for the hearing and has not demonstrated good cause for such failure.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011).

Originally, in October 2006, the RO had proposed reducing the rating for the disability at issue from 60 percent (which had been in effect from September 8, 2004) to 0 percent.  Then, in May 2007, the RO proposed to reduce the rating from 60 percent to 10 percent.  In August 2007, the RO reduced the rating from 60 percent to 10 percent, effective from November 1, 2007.  However, in September 2008, the RO changed that rating to 30 percent, effective from November 1, 2007, the same effective date of the original reduction to 10 percent.  In effect, the RO has reduced the Veteran's rating from 60 percent to 30 percent, effective from November 1, 2007, and the appeal has been continued, with the Veteran seeking restoration of the 60 percent rating previously assigned.  Additionally, as early as the Veteran's October 2007 notice of disagreement, he asserted that his condition has become worse.  The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The Board has thus given careful consideration to the question of whether a claim of entitlement to an increased rating for the disability at issue is in appellate status. 

In this case, the Veteran's notice of disagreement and subsequent argument have asserted his belief that his symptoms meet the criteria for a higher disability rating for the disability at issue; he and his representative have specifically sought assignment of at least a 60 percent disability rating, and he indicated in October 2007 that his condition is now worse than it was when the 60 percent rating was assigned.  The Board therefore finds that the Veteran is seeking an increased rating for the disability at issue.  

It appears reasonable to conclude that the RO included consideration of entitlement to an increased disability rating (beyond the issue of restoration of the rating reduced as of November 1, 2007) in its adjudication of this appeal.  It is further clear that the Veteran and his representative believe that the issue of entitlement to an increased rating is part of this appeal, as reflected in their arguments.  The Board believes it is most reasonable to construe the procedural history in this case as raising an appeal to the Board of both the issue of whether the 2007 rating reduction was proper and the issue of whether an increased rating for the disability at issue is otherwise warranted; this understanding of the procedural history appears to be consistent with the understanding of the RO as well as what the Veteran and his representative have been led to believe. 

As the Board finds that the RO has considered whether entitlement to an increased rating is warranted beyond the question of the rating reduction effective November 1, 2007, the Board finds that appellate review of the issue may proceed at this time.

The Board notes that a March 2009 rating decision reinstated the Veteran's award for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective November 1, 2007.  Therefore, the issue of entitlement to a TDIU is not a part of the current appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that his service-connected esophagitis, hiatal hernia, and gastritis disability has become worse, rather than decreased in severity, since the reduction from 60 percent to 30 percent which is effective from November 1, 2007.

The most recent VA examination was conducted in December 2007, almost 5 years ago, and since then, the Veteran had an endoscopy in March 2008 by Stefan P. Marcuard, M.D.  At that time, Dr. Marcuard indicated that the Veteran had been on Omeprazole 40 mg twice a day and was having significant esophageal erosions, and so a prescription for Nexium, 40 bid was given.  Dr. Marcuard sent a copy of his report to Bruce Phillips, M.D., apparently another one of the Veteran's health care providers.  It is possible that Dr. Phillips referred the Veteran to Dr. Marcuard for an endoscopy after recording relevant symptoms and clinical findings.  Also, there is a June 2007 report from William J. Mattox, M.D. which states that the Veteran's symptoms had not changed since he had been given the 60 percent rating for the disability at issue.  It is possible that Dr. Mattox has relevant treatment records which record symptoms and clinical findings.  

In light of the above, the Board feels that attempts should be made to obtain all additional relevant medical records from all health care providers who have treated the Veteran for the disability at issue, including VA treatment providers as well as Dr. Marcuard, Dr. Phillips, and Dr. Mattox, since November 1, 2007.  Thereafter, another VA examination should be conducted, as indicated below.  

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain all relevant medical records of treatment the Veteran has received for his esophagitis, hiatal hernia, and gastritis disability since November 1, 2007.  These should include any and all relevant inpatient and outpatient treatment records from VA treatment providers and from Dr. Marcuard, Dr. Phillips, and Dr. Mattox.

2.  After the above has been completed, schedule the Veteran for a VA examination for his service-connected reflux esophagitis, hiatal hernia, and gastritis disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  The examiner should review the claims folder, examine the Veteran, and report all relevant symptoms, clinical findings, and diagnoses in detail, in a manner that enables VA to rate the Veteran's disability under 38 C.F.R. § 4.114, Diagnostic Code 7304 and/or 7346.  Also, the examiner must render an opinion with reasons as to the following:  

Is it at least as likely as not (a probability of at least 50 percent) that the Veteran's esophagitis, hiatal hernia, and gastritis disability has produced symptoms commensurate with a moderately severe or severe duodenal or gastric ulcer during the rating period since November 1, 2007, and if so, from when to when?

Is it at least as likely as not (a probability of at least 50 percent) that the Veteran's esophagitis, hiatal hernia, and gastritis disability has produced symptoms commensurate with a hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health during the rating period since November 1, 2007, and if so, from when to when?

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
L. B. YANTZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

